7 A.3d 779 (2010)
204 N.J. 177
In the Matter of Gary T. JODHA, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
December 1, 2010.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-173, concluding that GARY T. JODHA of PRINCETON JUNCTION, who was admitted to the bar of this State in 1983, should be reprimanded for violating RPC 1.3 (lack of diligence);
*780 And the Court having determined from its review of the matter that a censure is the appropriate quantum of discipline for respondent's unethical conduct;
And good cause appearing;
It is ORDERED that GARY T. JODHA is hereby censured; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.